                                                         U.S. DISTRICT COU!tf
                                                     NORTIIERN DISTRICT OF TEXAS
                IN THE UNITED STATES DISTRICT OURT                 FILED
                     NORTHERN DISTRICT OF TEXA
                         FORT WORTH DIVISION·
                                                           Oc -1 - 1
                                                              .)
                                                                        ')(ij(1
                                                                        ( \) [ J




JONATHON HERRERA,                   §                 CLERK, U.S. DJSTJUCT COURT
                                    §
                                                        By·----~5~,-.,~",-Y------
           Movant,                  §
                                    §
vs.                                 §   NO. 4:19-CV-460-A
                                    §   (NO. 4:16-CR-107-A)
UNITED STATES OF AMERICA,           §
                                    §
           Respondent.              §


                     MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of Jonathon Herrera

("movant") under 28 U.S.C.   §   2255 to vacate, set aside, or

correct sentence. After having considered the motion, the

memorandum in support,   the affidavits of his parents (submitted

as two separate addenda to the motion), the government's motion

to dismiss, the reply, and pertinent parts of the record in Case

No. 4:16-CR-107-A, styled "United States of America v. Ramon

Alejandro Reyes, et al.," finds that the government's motion to

dismiss should be granted.

                                   I.

                              Background

      Information contained in the record of the underlying

criminal case discloses the following:

      On June 15, 2016, movant was named in a second superseding

indictment charging him with conspiracy to possess with intent to
distribute a mixture and substance containing a detectable amount

of methamphetamine, in violation of 21 U.S.C.                           §   846. CR Doc.l 97.

On December 14, 2016, movant was named in a third superseding

indictment charging him in count one with conspiracy to possess

with intent to distribute 50 grams or more of a mixture and

substance containing a detectable amount of methamphetamine, in

violation of 21 U.S.C.              §   846, in count two with possession with

intent to distribute a mixture and substance containing a

detectable amount of cocaine, in violation of 21 U.S.C.                                 §


841 (1) (1) and (b) (1) (C), and in count three with possession of a

firearm in furtherance of a drug trafficking crime, in violation

of 18 U.S.C.        §   924(c) (1) (A) (i). CR Doc. 208. Movant was tried by

a jury and found guilty of count one and not guilty of counts two

and three. CR Doc. 242.

        The probation officer prepared a presentence report ("PSR")

reflecting that movant's base offense level was 38. CR Doc. 254,

, 37. He received a two-level enhancement for importation of

methamphetamine and a two-level enhancement for obstruction of

justice. Id. , , 38, 41. Based on a total offense level of 42 and

a criminal history category of V, movant's guideline imprisonment

range was 360 months to life. However, the statutorily-authorized



        'The "CR Doc._" reference is to the number of the item on the docket in the underlying
criminal case, No.4: 16-CR-1 07-A.

                                                  2
maximum sentence was 40 years, so his guideline range became 360

to 480 months. Id. , 119. Movant lodged objections, CR Doc. 280,

and the probation officer prepared an addendum to the PSR

rejecting the objections. CR Doc. 260.

     Movant was sentenced to a term of imprisonment of 480

months. CR Doc. 269. He appealed, CR Doc. 271, and his sentence

was affirmed on February 22, 2018. United States v. Herrera, 713

F. App'x 312 (5th Cir. 2018). Movant did not file a petition for

writ of certiorari.

                                               II.

                                Grounds of the Motion

     Movant raises four grounds in support of his motion, worded

as follows:

     Ground One: Through Prosecutorial Misconduct I was
     Denied Due Process of Law as Guaranteed by the 5th and
     14th Amendments

     Ground Two: Ineffective Assistance of Defense Counsel
     at both Trial and Appeal Violated my 6th Amendment
     Guarantee, and Due Process as Guaranteed by the 5th and
     14th Amendment

     Ground Three: Judicial Bias undermined Fundamental
     Fairness at Trial

Doc.' 1 at 7.




     'The "Doc.   " reference is to the number of the item on the docket in this civil action.

                                                 3
     Ground Four: My sentence, being the statutory maximum,
     violates the 8th Amendment protections against cruel
     and unusual punishment.

Id. at 8.

                                   III.

                      Applicable Standards of Review

A.   28 U.S.C.    §   2255

     After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted.      United States v. Frady, 456 U.S.

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-32

(5th Cir. 1991).      A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both "cause"

for his procedural default and "actual prejudice" resulting from

the errors.    Shaid, 937 F.2d at 232.

     Section 2255 does not offer recourse to all who suffer trial

errors.     It is reserved for transgressions of constitutional

rights and other narrow injuries that could not have been raised

on direct appeal and would, if condoned, result in a complete

miscarriage of justice.      United States v. Capua, 656 F.2d 1033,

1037 (5th Cir. Unit A Sept. 1981).        In other words, a writ of

habeas corpus will not be allowed to do service for an appeal.

                                    4
Davis v. United States, 417 U.S. 333, 345 (1974}; United States

v. Placente, 81 F.3d 555, 558 (5th Cir. 1996}.     Further, i f

issues •are raised and considered on direct appeal, a defendant

is thereafter precluded from urging the same issues in a later

collateral attack."     Moore v. United States, 598 F.2d 439, 441

(5th Cir. 1979}   (citing Buckelew v. United States, 575 F.2d 515,

517-18 (5th Cir. 1978}}.

B.   Ineffective Assistance of Counsel Claims

     To prevail on an ineffective assistance of counsel claim,

movant must show that    (1} counsel's performance fell below an

objective standard of reasonableness and (2} there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceedings would have been different.

Strickland v. Washington, 466 U.S. 668, 687    (1984}; see also

Missouri v. Frye, 566 U.S. 133, 147 (2012}.    "[A] court need not

determine whether counsel's performance was deficient before

examining the prejudice suffered by the defendant as a result of

the alleged deficiencies.•    Strickland, 466 U.S. at 697; see also

United States v. Stewart, 207 F. 3d 750, 751 (5th Cir. 2000}.

"The likelihood of a different result must be substantial, not

just conceivable,• Harrington v. Richter, 562 U.S. 86, 112

(2011}, and a movant must prove that counsel's errors •so

undermined the proper functioning of the adversarial process that

                                  5
the trial cannot be relied on as having produced a just result."

Cullen v. Pinholster, 563 U.S. 170, 189 (2011)     (quoting

Strickland, 466 U.S. at 686).      Judicial scrutiny of this type of

claim must be highly deferential and the defendant must overcome

a strong presumption that his counsel's conduct falls within the

wide range of reasonable professional assistance.      Strickland,

466 U.S. at 689. Simply making conclusory allegations of

deficient performance and prejudice is not sufficient to meet the

Strickland test. Miller v. Johnson, 200 F.3d 274, 282        (5th Cir.

2000).

                                   IV.

                                Analysis

     As the government points out, movant's motion is not timely.

Section 2255 contains a one-year statute of limitations. 28

U.S.C.   §   2255(f). In this case, limitations began to run on the

date the judgment of conviction became final. 28 U.S.C.       §


2255(f) (1). The Fifth Circuit issued its opinion on February 22,

2018. Because movant did not file a petition for writ of

certiorari, his judgment became final 90 days later, on May 23,

2018. Clay v. United States, 537 U.S. 522, 532     (2003).    (Movant

erroneously relies on the date of the mandate to calculate

finality of his judgment. Doc. 6 at 2. See United States v.




                                    6
Petty, 530 F.3d 361, 365 (5th Cir. 2008) (issuance of mandate does

not determine when a conviction is final)).

       Movant has made no attempt to show that he is entitled to

equitable tolling; nor could he make that showing. To do so he

must establish that he diligently pursued his rights and that

some extraordinary circumstances stood in his way and prevented

his timely filing of his motion. Holland v. Florida, 560 U.S.

631,   649   (2010). Although actual innocence might serve as an

exception to the bar of limitations, movant may only benefit from

this exception if he shows that in light of new evidence, no

juror, acting reasonably, would have voted to find him guilty

beyond a reasonable doubt. McQuiggin v. Perkins, 569 u.s. 383,

386-87 (2013); Merryman v. Davis, 2019 WL 3071992, at *3     (5th

Cir. 2019). Movant has not offered such evidence here.

       The court further notes in any event that movant could have

raised grounds one, three and four on appeal and cannot raise

them here. Davis, 417 U.S. at 345; Placente, 881 F.3d at 558.

       Finally, in his reply, movant makes a new argument that his

case should be held in abeyance pending the Supreme Court's

determination of Shular v. United States, No. 18-6662. The court

does not consider arguments made for the first time in a reply.

United States v. Cervantes, 132 F. 3d 1106, 1111 (5th Cir. 1998).

In any event, movant has not explained why he would be entitled

                                   7
to such relief, much less what bearing Shular would have on his

case.

                                   v.

                                  Order

        The court ORDERS that movant's motion be, and is hereby,

dismissed as untimely.

        Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule 11(a) of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§   2253(c) (2), for the reasons discussed herein, the court further

ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the

denial of a constitutional right.

        SIGNED October 1, 2019.




                                   8
